DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendments filed on October 28, 2021 have been entered. 
Claims 1, 2, 5-7, 10, 11, 15-19 have been amended. 
Claims 3, 12, 13, and 20 have been cancelled. 
The previously raised claim objections has been withdrawn for claim 11 in light of the amendments submitted by Applicant on October 28, 2021. 

Response to Arguments
Applicant’s arguments filed on October 28, 2021 have been considered but are moot in view of the new grounds in the current rejection. 










           Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:  

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:  
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and  
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: means for identifying; means for determining, means for receiving, means for transmitting, means for receiving, means for enabling, means for receiving, and means for causing in claim 18; means for receiving and means for updating in claims 19. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,  7.30.06)



























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. US 2012/0042047), hereinafter Chen, in view of Gudipaty (Pub. No. US 2009/0327425).

Claim 1. 	Chen discloses a computer-implemented method, comprising: 
		obtaining media data that defines media content that is to be concurrently played at a plurality of client devices operating in association with a communication session (Parag. [0008] and Parag. [0041]; (The art teaches a method for playing a digital content title synchronously across multiple endpoint devices. The method includes the steps of synchronizing a local time signal to a time reference signal generated by a remote time server, transmitting a playback session identifier to a content server, where the playback session identifier is associated ; 
		determining latency data that defines a latency value associated with transmitting signals to each of the plurality of client devices operating in association with the communication session, wherein the latency value associated with each respective client device is determined based on assessing a connection condition to each respective client device during the communication session (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a time server 132 is configured to generate a time reference signal, characterized by a monotonically increasing time value that represents uniformly quantized time steps of elapsed time. For example, the time reference signal may represent seconds and fractions of a second that have elapsed since a certain reference time. The time server 132 is configured to respond to time synchronization requests from the content players 110, enabling each one of the content players 110 to generate a local time signal that is synchronized to the time reference signal. FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event ; 
		receiving a play instruction to initiate playback of the media content at the plurality of client devices (Parag [0050], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a user indicates to content player 110-1 that playback should begin. In response, content player 110-1 transmits a play command to the content server system 200, which initiates playback by transmitting a time stamped play command, formatted as a server side event, to each participating content player 110. The participating content players 110 can then begin playback simultaneously based on a time stamp embedded in the play command. Also, the art teaches in FIG. 4 a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424)); 
responsive to receiving the play instruction, causing the playback of the media content to begin across the plurality of client devices with different built-in latency delays controlled by a latency play instruction provided to each of the plurality of client devices based on the latency value associated with each respective client device (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a time server 132 is configured to generate a time reference signal, characterized by a monotonically increasing time value that represents uniformly quantized time steps of elapsed time. For example, the time reference signal may represent seconds and fractions of a second that have elapsed since a certain reference time. The time server 132 is configured to respond to time synchronization requests from the content players 110, enabling each one of the content players 110 to generate a local time signal that is synchronized to the time reference signal. FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest. Because content players 420 ; and
		receiving a synchronous playback mode command in association with the playback of the media content; and responsive to receiving the synchronous playback mode command, causing the playback of the media content to be updated to a same playhead position across the plurality of client devices (Parag. [0008] and Parag. [0050]; (The art teaches a method for playing a digital content title synchronously across multiple endpoint devices. The method includes the steps of synchronizing a local time signal to a time reference signal generated by a remote time server, transmitting a playback session identifier to a content server, where the playback session identifier is associated with a unique playback session for the digital content title, receiving a server side event that includes a playback command and a specified time for executing the playback command, and scheduling the playback command for execution at the specified time based on the local time signal. The art teaches that a user indicates to content player 110-1 that playback should begin. In response, content player 110-1 transmits a play command to the content server system 200, which initiates playback by transmitting a time stamped play command, formatted as a server side event, to each participating content player 110. The participating content players 110 can then begin playback simultaneously based on a time stamp embedded in the play command. In common scenarios, the content players 110 buffers well ahead of the start of playback.  However, buffering ahead does not impact a synchronous start of playback among participating content players 110. In one embodiment, the audio buffer 340 and video buffer 344 are allowed to buffer content arbitrarily ahead of playback, and are allowed to continue buffering, even when playback is halted. The event buffer 350 is used to buffer incoming server side events, and related actions are scheduled as quickly as possible.  A schedule of actions is maintained, and later arriving server side events may include actions that need to supersede events already scheduled)).
Chen doesn’t explicitly disclose receiving an asynchronous playback mode command in association with the playback of the media content; responsive to receiving the asynchronous playback mode command, enabling individual playhead positions of the playback of the media content to be independently adjusted at individual client devices of the plurality of client devices.
		However, Gudipaty discloses receiving an asynchronous playback mode command in association with the playback of the media content; responsive to receiving the asynchronous playback mode command, enabling individual playhead positions of the playback of the media content to be independently adjusted at individual client devices of the plurality of client devices (Parag. [0013-0015] and Parag. [0035]; (The art teaches a asynchronous meeting system that provides fast playback to catch-up. For example, after pausing for five minutes, John resumes the meeting but plays it back in 2.times.speed to catch up to the live meeting (synchronous mode) in the next 5 minutes. The asynchronous meeting system also enables selective viewing. Sara joined the session 20 minutes late but is able to fast forward through a discussion that was not as relevant to her, catching up to sync mode and still being aware of the discussion. Participants can use the asynchronous meeting system to review previous comments.  Paul wants to capture a work item that Sammy assigned to him 20 minutes earlier in the meeting. Paul can quickly jump back to the correct point in time and note the assignment. These and other scenarios are provided by the asynchronous meeting system. Also, there are occasions when one or more participants feel the meeting was very productive and wish they had recorded it for future reference or for the benefit of others. The asynchronous meeting system allows participants to store the contents of the buffer of meeting data for later viewing, essentially making reactive-recordings possible. i.e., each clients is able to send an asynchronous playback request to play a content independently from the other clients)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Gudipaty. This would be convenient to allow users of the devices taught by Chen to seamlessly switch between synchronous and asynchronous information, and to allow them to freely multi-task and not miss an important content displayed, which would improve the play experience (Parag. [0011-0014]).

Claim 2. 	Chen in view of Gudipaty discloses the computer-implemented method of claim 1, 
Chen further discloses wherein a first latency delay for a first client device to postpone initiating the playback of the media content is determined based at least in part on the latency value associated with a second client device (Parag. [0022], Parag. [0053-T7 should be scheduled after whichever latency is longest (i.e., associated with another device). Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands)).  



Claim 5. 	Chen in view of Gudipaty discloses the computer-implemented method of claim 1,  
Chen further discloses wherein the play instruction is a user play instruction that is generated based on user input that is received at a particular one of the plurality of client devices (Parag [0050], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a user indicates to content player 110-1 that playback should begin. In response, content player 110-1 transmits a play command to the content server system 200, which initiates playback by transmitting a time stamped play command, formatted as a server side event, to each participating content player 110)).  

Claim 6. 	Chen in view of Gudipaty discloses the computer-implemented method of claim 5,  
Chen further discloses wherein each latency play instruction further defines: a playhead position that is indicated by the user play instruction that is generated based on the user input received at the particular client devic (Parag. [0050]; (The art teaches that a user indicates to content player 110-1 that playback should begin. In response, content player 110-1 transmits a play command to the content server system 200, which initiates playback by transmitting a time stamped play command, formatted as a server side event, to each participating content player 110. The participating content players 110 can then begin playback simultaneously based on a time stamp embedded in the play command)).  

Claim 7. 	Chen in view of Gudipaty discloses the computer-implemented method of claim 1,  
Chen further discloses wherein at least some individual latency play instructions define individual latency delays that cause at least some individual client devices, of the plurality of client devices, to postpone initiating the playback of the media content until each of the plurality of client devices receives a corresponding latency play instruction (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a time server 132 is configured to generate a time reference signal, characterized by a monotonically increasing time value that represents uniformly quantized time steps of elapsed time. For example, the time reference signal may represent seconds and fractions of a second that have elapsed since a . 

Claim 8. 	Chen in view of Gudipaty discloses the computer-implemented method of claim 1,  
Chen further discloses wherein individual latency play instructions cause at least some of the individual client devices to begin buffering theSerial No.: 16/785,523-4-Newport IP, LLCAtty Docket No.: MS1-9412US Atty/Agent: Jacob P. Rohwermedia content from one or more media streams that is received independently from one or more bi-directional user streams (Parag. [0022], Parag. [0050], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that the difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest. Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands. The participating content players 110 can then begin playback simultaneously based on a time stamp embedded in the play command. In common scenarios, the content players 110 buffers well ahead of the start of playback.  However, buffering ahead does not impact a synchronous start of playback among participating content players 110. In one embodiment, the audio buffer 340 and video buffer 344 are allowed to buffer content arbitrarily ahead of playback, and are allowed to continue buffering, even when playback is halted. The event buffer 350 is used to buffer incoming server side events, and related actions are scheduled as quickly as possible. A schedule of actions is maintained, and later arriving server side events may include actions that need to supersede events already scheduled)).  

Claim 9. 	Chen in view of Gudipaty discloses the computer-implemented method of claim 1,  
Chen further discloses further comprising: responsive to determining that the playback of the media content has been paused at a particular playhead position at a first client device, transmitting a pause instruction to a second client device to: cause the playback of the media content to be paused at the second client device, and cause a current playhead position of the media content at the second client device to be updated to the particular playhead position (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a time server 132 is configured to generate a time reference signal, characterized by a monotonically increasing time value that represents uniformly quantized time steps of elapsed time. For example, the time reference signal may represent seconds and fractions of a second that have elapsed since a certain reference time. The time server 132 is configured to respond to time synchronization requests from the content players 110, enabling each one of the content players 110 to generate a local time signal that is synchronized to the time reference signal. FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is .   

Claim 10. 	Chen discloses a system, comprising: at least one processor; and at least one memory in communication with the at least one processor, the at least one memory having computer-readable instructions stored thereupon (Fig. 2-3) that, when executed by the at least one processor, cause the at least one processor to:  
receive, from a particular client device during the communication session, a user play instruction to initiate playback of hosted media content at the plurality of client devices via a plurality of media streams (Parag [0050], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a user indicates to content player 110-1 that playback should begin. In response, content player 110-1 transmits a play command to the content server system 200, which initiates playback by transmitting a time stamped play command, formatted as a server side event, to each participating content player 110. The participating content players 110 can then begin playback simultaneously based on a time stamp embedded in the play command. Also, the art teaches in FIG. 4 a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424)); Serial No.: 16/785,523-5-Newport IP, LLC Atty Docket No.: MS1-9412US 
Atty/Agent: Jacob P. Rohwerdetermine latency data that defines a plurality of latency values associated with transmitting information to individual client devices of the plurality of client devices during the communication session; determine individual latency delays for the individual client devices based on portions of the latency data that correspond to other client devices of the plurality of client devices (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a time server 132 is configured to generate a time reference signal, characterized by a monotonically increasing time value that represents uniformly quantized time steps of elapsed time. For example, the time reference signal may represent seconds and fractions of a second that have elapsed since a certain reference time. The time server 132 is configured to respond to time synchronization requests from the content players 110, enabling each one of the content players 110 to generate a local time signal that is synchronized to the time reference signal. FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for ;  
transmit a plurality of latency play instructions to cause the playback of the hosted media content to begin across the plurality of client devices, wherein individual latency play instructions include corresponding ones of the individual latency delays to cause at least some of the individual client devices to postpone initiating the playback of the hosted media content subsequent to receiving the individual latency play instructions (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 ; and
receive a synchronous playback mode command in association with the playback of the hosted media content; and responsive to receiving the synchronous playback mode command, cause the playback of the hosted media content to be updated to a same playhead position across the plurality of client devices (Parag. [0008] and Parag. [0050]; (The art teaches a method for playing a digital content title synchronously across multiple endpoint devices. The method includes the steps of synchronizing a local time signal to a time reference signal generated by a remote time server, transmitting a playback session identifier to a content server, where the playback session identifier is associated with a unique playback session for the digital content title, receiving a server side event that includes a playback command and a specified time for executing the playback command, and scheduling the playback command for execution at the specified time based on the local time signal. The art teaches that a user indicates to content player 110-1 that playback should begin. In response, content player 110-1 transmits a play command to the content server system 200, which initiates playback by transmitting a time stamped play command, formatted as a server side event, to each participating content player 110. The participating content players 110 can then begin playback simultaneously based on a time stamp embedded in the play command. In common scenarios, the content players 110 buffers well ahead of the start of playback.  However, buffering ahead does not impact a synchronous start of playback among participating content players 110. In one embodiment, the audio buffer 340 and video buffer 344 are allowed to buffer content arbitrarily ahead of playback, and are allowed to continue buffering, even when playback is halted. The event buffer 350 is used to buffer incoming server side events, and related actions are scheduled as quickly as possible.  A schedule of actions is maintained, and later arriving server side events may include actions that need to supersede events already scheduled)).
transmit a plurality of bi-directional user streams between a plurality of client devices to facilitate a communication session; receive a user play instruction to initiate playback of hosted media content at the plurality of client devices via a plurality of media streams that are different from the plurality of bi- directional user streams; receive an asynchronous playback mode command in association with the playback of the hosted media content; responsive to receiving the asynchronous playback mode command, enable individual playhead positions of the playback of the hosted media content to be independently adjusted at individual client devices of the plurality of client devices.
However, Gudipaty discloses:
transmit a plurality of bi-directional user streams between a plurality of client devices to facilitate a communication session (Parag. [0011] and Parag. [0017]; (The art teaches a conferencing system (e.g., audio, video, chat, data sharing, relay, and so forth) to transmit data between a plurality of client devices)); 
		receive a user play instruction to initiate playback of hosted media content at the plurality of client devices via a plurality of media streams that are different from the plurality of bi- directional user streams (Parag. [0013] and Parag. [0034]; (The art teaches that For example, when the user presses the pause button, the system may stop rendering meeting data to the users computer system and prompt the user with a choice to either resume rendering the meeting data or skip elsewhere in the meeting timeline. The system may also allow the user to take a different action with respect to various parts of the meeting. For example, the user could resume the display of current video meeting data but request the playback of audio meeting data from earlier in the meeting)); 
		receive an asynchronous playback mode command in association with the playback of the hosted media content; responsive to receiving the asynchronous playback mode command, enable individual playhead positions of the playback of the hosted media content to be independently adjusted at individual client devices of the plurality of client devices (Parag. [0013-0015] and Parag. [0035]; (The art teaches a asynchronous meeting system that provides fast playback to catch-up. For example, after pausing for five minutes, John resumes the meeting but plays it back in 2.times.speed to catch up to the live meeting (synchronous mode) in the next 5 minutes. The asynchronous meeting system also enables .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Gudipaty. This would be convenient to allow users of the devices taught by Chen to seamlessly switch between synchronous and asynchronous information, and to allow them to freely multi-task and not miss an important content displayed, which would improve the play experience (Parag. [0011-0014]). 
  
Claim 11. 	Chen in view of Gudipaty discloses the system of claim 10, 
Chen further discloses wherein the individual latency play instructions include an initial playhead position that is indicated by the user play instruction (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a time server 132 is configured to generate a time reference signal, characterized by a monotonically increasing time value that represents uniformly quantized time steps of elapsed time. For example, the time reference signal may represent seconds and fractions of a second that have elapsed since a certain reference time. The time server 132 is configured to respond to time synchronization requests from the content players 110, enabling each one of the content players 110 to generate a local time signal that is synchronized to the time reference signal. FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated .   

Claim 16. 	Chen in view of Gudipaty discloses the system of claim 10, 
Chen further discloses wherein the individual latency play instructions cause at least some of the individual client devices to begin buffering the hosted media Serial No.: 16/785,523-7-Newport IP, LLCAtty Docket No.: MS1-9412USAtty/Agent: Jacob P. Rohwercontent from one or more media streams that are received independently from the plurality of bi- directional user streams (Parag. [0008] and Parag. [0050]; (The art teaches a method for playing a digital content title synchronously across multiple endpoint devices. The method includes the steps of synchronizing a local time signal to a time reference signal generated by a remote time server, transmitting a playback session identifier to a content server, where the playback session .  

Claim 17. 	Chen in view of Gudipaty discloses the system of claim 10, 
Chen further disclose wherein the computer-readable instructions further cause the at least one processor to: receive, from the particular client device, a pause instruction that indicates a particular playhead position at which the playback of the hosted media content has been paused at the particular client device; and responsive to receiving the pause instruction, cause a current playhead position to be updated to and paused at the particular playhead position across the plurality of client devices (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a time server 132 is configured to generate a time reference signal, characterized by a monotonically increasing time value that represents uniformly quantized time steps of elapsed time. For example, the time reference signal may represent seconds and fractions of a second that have elapsed since a certain reference time. The time server 132 is configured to respond to time synchronization requests from the content players 110, enabling each one of the content players 110 to generate a local time signal that is synchronized to the time reference signal. FIG. 4 depicts a synchronized playback event, .   

Claim 18. 	Chen discloses a system comprising:  
means for identifying media content to be played at a plurality of client devices operating in association with a communication session (Parag. [0008] and Parag. [0041]; (The art teaches a method for playing a digital content title synchronously across multiple endpoint devices. The method includes the steps of synchronizing a local time signal to a time reference ;  
means for determining latency data that defines a plurality of latency values associated with transmitting information to the plurality of client devices during the communication session (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a time server 132 is configured to generate a time reference signal, characterized by a monotonically increasing time value that represents uniformly quantized time steps of elapsed time. For example, the time reference signal may represent seconds and fractions of a second that have elapsed since a certain reference time. The time server 132 is configured to respond to time synchronization requests from the content players 110, enabling each one of the content players 110 to generate a local time signal that is synchronized to the time reference signal. FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event ;  
means for receiving a play instruction that is generated to initiate playback of the media content at the plurality of client devices (Parag [0050], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a user indicates to content player 110-1 that playback should begin. In response, content player 110-1 transmits a play command to the content server system 200, which initiates playback by transmitting a time stamped play command, formatted as a server side event, to each participating content player 110. The participating content players 110 can then begin playback simultaneously based on a time stamp embedded in the play command. Also, the art teaches in FIG. 4 a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424));  
means for transmitting a plurality of latency play instructions to cause the playback of the media content to begin synchronously across the plurality of client devices, wherein at least some of the individual client devices are caused to postpone initiating the playback of the media content subsequent to receiving at least one corresponding latency play instruction (Parag. [0022], Parag. [0050], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest (i.e., associated with another device). Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands)); and Serial No.: 16/785,523-8-Newport IP, LLC Atty Docket No.: MS1-9412US   
means for receiving a synchronous playback mode command in association with the playback of the media content; and means for causing, based on the synchronous playback mode command, the playback of the media content to be updated to a same playhead position across the plurality of client devices (Parag. [0008] and Parag. [0050]; (The art teaches a method for playing a digital content title synchronously across multiple endpoint devices. The method includes the steps of synchronizing a local time signal to a time reference signal generated by a remote time server, transmitting a playback session identifier to a content server, where the playback session identifier is associated with a unique playback session for the digital content title, receiving a server side event that includes a playback command and a specified time for executing the playback command, and scheduling the playback command for execution at the specified time based on the local time signal. The art teaches that a user indicates to content player 110-1 that playback should begin. In response, content player 110-1 transmits a play command to the content server system 200, which initiates playback by transmitting a time stamped play command, formatted as a server side event, to each participating content player 110. The participating content players 110 can then begin playback simultaneously based on a time stamp embedded in the play command. In common scenarios, the content players 110 buffers well ahead of the start of playback.  However, buffering ahead does not impact a synchronous start of playback among participating content players 110. In one embodiment, the audio buffer 340 and video buffer 344 are allowed to buffer content arbitrarily ahead of playback, and are allowed to continue buffering, even when playback is halted. The event buffer 350 is used to buffer incoming server side events, and related actions are scheduled as quickly as possible.  A schedule of actions is maintained, and later arriving server side events may include actions that need to supersede events already scheduled)).  
Chen doesn’t explicitly disclose  Atty/Agent: Jacob P. Rohwermeans for receiving an asynchronous playback mode command in association with the playback of the media content; means for enabling, based on the asynchronous playback mode command, individual playhead positions of the playback of the media content to be independently adjusted at individual client devices of the plurality of client devices. 
		However, Gudipaty discloses  Atty/Agent: Jacob P. Rohwermeans for receiving an asynchronous playback mode command in association with the playback of the media content; means for enabling, based on the asynchronous playback mode command, individual playhead positions of the playback of the media content to be independently adjusted at individual client devices of the plurality of client devices (Parag. [0013-0015] and Parag. [0035]; (The art teaches a .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Gudipaty. This would be convenient to allow users of the devices taught by Chen to seamlessly switch between synchronous and asynchronous information, and to allow them to freely multi-task and not miss an important content displayed, which would improve the play experience (Parag. [0011-0014]). 

Claims 4, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. US 2012/0042047), hereinafter Chen, in view of Gudipaty (Pub. No. US 2009/0327425), and in view of Daley et al. (Pub. No. US 2014/0323036), hereinafter Daley.

Claim 4. 	Chen in view of Gudipaty discloses the computer-implemented method of claim 1,  
Chen further discloses wherein the determining the latency data includes: 
transmitting a plurality of signals to the plurality of client devices during the communication session; and Serial No.: 16/785,523-3-Newport IP, LLCAtty Docket No.: MS1-9412USAtty/Agent: Jacob P. Rohwercalculating a plurality of latency values based on the signals (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that FIG. 4 depicts a .  
Chen doesn’t explicitly disclose transmitting a plurality of pings to the plurality of client devices during the communication session; and Serial No.: 16/785,523-3-Newport IP, LLCAtty Docket No.: MS1-9412USAtty/Agent: Jacob P. Rohwercalculating a plurality of latency values based at least in part on a plurality of round-trip times associated with the plurality of pings.
		However, Daley discloses transmitting a plurality of pings to the plurality of client devices during the communication session; and Serial No.: 16/785,523-3-Newport IP, LLCAtty Docket No.: MS1-9412USAtty/Agent: Jacob P. Rohwercalculating a plurality of latency values based at least in part on a plurality of round-trip times associated with the plurality of pings (Parag. [0001] and Parag. [0028]; (The art generally relates to synchronizing multiple electronic devices. In particular, it relates to platforms and techniques for determining latency time values associated with multiple electronic devices to synchronize playback of audio from the multiple electronic devices. The art teaches that master device 204 can send 220 a series of network latency pings to the slave device 205. Each of the pings can include a current system clock time as recorded by the master device 204.  In some embodiments, the current system clock time can correspond to an elapsed time relative to how long the master device 204 has been powered on.  Upon receipt of the network latency ping, the slave device 205 can compare the received system clock time from the master to its current clock time to determine a difference in clock times and save this difference to a memory.  Further, the slave device 205 can send 222 a series of receipt pings to the master device 204 and the master device 204 can calculate 224 a network latency value based on a timing associated with the receipt of the receipt pings.  In particular, the master device 204 can record a second system time corresponding to the time that the master device 204 receives the receipt ping and can calculate a round-trip network latency value based on the difference between the first system time and the second system time)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Daley. This would be convenient to accurately synchronize the content playback to electronic devices (Parag. [0003]).

Claim 14. 	Chen in view of Gudipaty discloses the system of claim 10,  
Chen further discloses wherein determining the latency data includes: transmitting, during the communication session, a plurality of signals to the plurality of client devices; and calculating the plurality of latency values based on the signals (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event .    
Chen doesn’t explicitly disclose transmitting a plurality of pings to the plurality of client devices; and calculating the plurality of latency values based on round-trip times associated with individual pings of the plurality of pings.
		However, Daley discloses transmitting a plurality of pings to the plurality of client devices; and calculating the plurality of latency values based on round-trip times associated with individual pings of the plurality of pings (Parag. [0001] and Parag. [0028]; (The art generally relates to synchronizing multiple electronic devices. In particular, it relates to platforms and techniques for determining latency time values associated with multiple electronic devices to synchronize playback of audio from the multiple electronic devices. The art teaches that master device 204 can send 220 a series of network latency pings to the slave device 205. Each of the .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Daley. This would be convenient to accurately synchronize the content playback to electronic devices (Parag. [0003]).  

Claim 15. 	Chen in view of Gudipaty discloses the system of claim 10,  
Chen doesn’t explicitly disclose wherein the computer-readable instructions further cause the at least one processor to: receive, from a first client device that corresponds to a primary control status for the hosted media content, a pass control request that identifies a second client device that corresponds to a secondary control status; and  responsive to receiving the pass control request, update permissions data to bestow the primary control status for the hosted media content to the second client device and the secondary control status to the first client device.
		However, Daley discloses receive, from a first client device that corresponds to a primary control status for the hosted media content, a pass control request that identifies a second client device that corresponds to a secondary control status; and  responsive to receiving the pass control request, update permissions data to bestow the primary control status for the hosted media content to the second client device and the secondary control status to the first client device (Parag. [0017], Parag. [0028], and Parag. [0036]; (The art teaches that the master device can detect one or more slave devices via near field communication .   
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Daley. This would be convenient to accurately synchronize the content playback to electronic devices (Parag. [0003]).

Claim 19. 	Chen in view of Gudipaty discloses the system of claim 18, 
Chen doesn’t explicitly disclose the system further comprising: means for receiving a pass control request from a first client device that corresponds to a primary control status for the media content, wherein the pass control request identifies a second client device that corresponds to a secondary control status; and means for updating permissions data, based at least in part on the pass control request, to provide the primary control status for the media content to the second client device and the secondary control status to the first client device.  
		However, Daley discloses means for receiving a pass control request from a first client device that corresponds to a primary control status for the media content, wherein the pass control request identifies a second client device that corresponds to a secondary control status; and means for updating permissions data, based at least in part on the pass control request, to provide the primary control status for the media content to the second client device and the secondary control status to the first client device (Parag. [0017], Parag. [0028], and Parag. [0036]; (The art teaches that the master device can detect one or more slave devices via near field communication (NFC) and connect to the slave devices via a wireless .   
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Daley. This would be convenient to accurately synchronize the content playback to electronic devices (Parag. [0003]).


   














Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keyser-Allen et al. (US 2019/0045471) – Related art in the area of synchronization of content between networked devices, (Parag. [0028], The communication network may route the test packet from the video device to the audio playback device. The audio playback device may receive the test packet and send an acknowledgement packet back to the video device. The acknowledgement packet may include the time which was in the payload of the test packet sent by the video device.  At the time of receipt of the acknowledgement packet, the video device may again note the time on its local clock. A difference between when the test packet is sent to when the acknowledgment was received is a round trip time of the packet. One half of the time of the round trip time may be indicative of the latency of the communication network).
		THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442                                                                                                                                                                            
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442